Citation Nr: 1011308	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  03-28 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from November 1987 to 
November 1990.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2001 rating decision in which the RO denied 
the Veteran's claims for service connection for a low back 
condition, left knee condition, right salpingo-oophorectomy 
(claimed as a gynecological condition), and post-traumatic 
stress disorder (PTSD).  In May 2002, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in February 2003, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2003.

In a May 2004 rating decision, the RO inter alia, granted 
service connection for PTSD with major depressive disorder, 
and for left salpingo-oophorectomy. These grants of service 
connection represent full grants of the Veteran's claims for 
service connection for a mental condition and a gynecological 
condition.

A formal hearing at the RO was scheduled for the Veteran in 
March 2004.  However, on the date of the hearing, the Veteran 
cancelled the formal hearing and instead opted for an 
informal conference with a Decision Review Officer (DRO), a 
report of which is of record.  

In a December 2004 letter, the Board notified the Veteran of 
an in-person Board hearing that had been scheduled for her in 
February 2005, in Washington, D.C. Later in December 2004, 
the Veteran cancelled the in-person hearing, and instead 
requested a Board videoconference hearing.  In January 2005, 
the Board remanded the remaining matters on appeal for 
scheduling of the requested video conference hearing.

In April 2005, the Veteran testified during a Board video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of the hearing is of record.

In June 2005, the Board remanded the claims on appeal to the 
RO (via the Appeals Management Center (AMC) in Washington, 
DC) for additional action.  After accomplishing the requested 
action, the AMC continued the denial of the claims (as 
reflected in an April 2008 supplemental SOC (SSOC), and 
returned the matters to the Board for further appellate 
consideration.  .

In a June 2008 decision, the Board denied the claims for 
service connection for low back disability and left knee 
disability.  However, the Board subsequently discovered that 
evidence pertinent to the Veteran's claim for low back 
disability (i.e. a letter from Georgetown University 
Hospital) had been received by the AMC in March 2008, prior 
to certification of her appeal in May 2008, but was not 
considered by the AMC or the Board, as the letter was 
mistakenly forwarded to the RO.  Consequently, in July 2009, 
the Board vacated the June 2008 decision as it pertained to 
the claim for service connection for low back disability.  
The Board then remanded the claim to the RO, via the AMC, for 
initial consideration of this letter and the report of an 
October 2009 MRI, which the Veteran had submitted directly to 
the Board.  The remand was accomplished pursuant to the 
Veteran's preference, expressed in correspondence received in 
June 2009, not to waive initial agency of original 
jurisdiction (AOJ) consideration of this evidence.  The July 
2009 remand also instructed the RO to obtain updated records 
of evaluation and/or treatment for the Veteran's low back 
from the Columbia VA Medical Center (VAMC).  After 
accomplishing the requested action, the AMC continued the 
denial of the claim (as reflected in a December 2009 SSOC.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A low back disability was not shown in service and the 
most persuasive medical opinion evidence on the question of 
whether there exists a medical relationship between the 
Veteran's current low back disability and service, to include 
a low back injury during advanced infantry training (AIT), 
weighs against the claim for service connection.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, August 2005, January 2006 and April 2006 
post-rating letters provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate her claim for service connection for a low back 
disability, as well as what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA.  These letters also requested that 
the appellant submit any evidence in her possession pertinent 
to the claims on appeal, consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect. Further, the 
April 2006 letter provided information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.

After issuance of these letters, and opportunity for the 
Veteran to respond, the April 2008 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's available service medical records, post-service VA 
and private treatment records, and the report of a November 
2006 VA examination.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
April 2005 hearing, along with various statements provided by 
the Veteran, and by her friend and representative, on her 
behalf.

The Board further notes that no additional RO action on these 
claims, prior to appellate consideration, is needed.

In the June 2005 remand, the Board directed the RO to contact 
the National Personnel Records Center (NPRC), as well as 
directly contact military medical facilities at Fort Sam 
Houston and in Germany to request all service records 
associated with treatment and/or evaluation of the Veteran's 
low back.  In August 2005, the AMC requested all pertinent 
service records from the Brooke Army Medical Center at Fort 
Sam Houston.  In an August 2005 response, the Brooke Army 
Medical Center indicated that there were no outpatient or 
inpatient records currently located on file.  In October 2006 
the AMC made a request to the NPRC for additional service 
medical records. In a response received in the same month, 
the NPRC indicated that all service medical records had been 
mailed to the RO in June 2002, and that no additional service 
medical records were available at that location.  

Also in October 2006, the Veteran provided more detailed 
information regarding in-service treatment in Germany.  
Specifically, she reported that she was treated for low back 
pain at Wiesbaden Air Force Hospital between May and December 
1988, and at the 130th Station Hospital in Heidelberg between 
January 1988 and May 1990.  A January 2007 response from the 
NPRC indicates that no treatment records for the period in 
question were on file for Wiesbaden Hospital, and that no 
clinical treatment at Heidelberg was shown for 1988; however, 
all records of treatment from 1989 and 1990 from the 130th 
Station Hospital were associated with the claims file.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to attempt to obtain any additional 
service medical records, and that no further action in this 
regard is warranted.

The Board further notes that, during the April 2005 hearing, 
the Veteran indicated that she had received physical therapy 
for her back in 2003.  Records of physical therapy from March 
and April 2000 from Ellis Physical Therapy Associates, Inc. 
were of record at the time of the April 2005 hearing.  In the 
June 2005 remand, the Board instructed the RO to specifically 
request that the Veteran provide authorization to enable it 
to obtain all records of treatment and/or evaluation for low 
back and/or left knee problems at Ellis Physical Therapy 
Associates, Inc., Columbia, South Carolina, up to the present 
time.  While the three post-service VCAA notice letters 
discussed above did not specifically ask the Veteran to 
provide authorization to obtain records from Ellis Physical 
Therapy Associates, the August 2005 letter did ask the 
Veteran to submit a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs for each non-VA doctor and facility that had treated 
her for her disorders since separation from service. 

In response the Veteran did not submit a VA Form 21-4142 for 
Ellis Physical Therapy Associates but did submit in an August 
2005 VA Form 21-4142 for Columbia Rehabilitation Clinic, 
noting that she had received physical therapy for back pain 
there from January to July 2003.   While records of treatment 
from this facility from May and June 2003 have been 
associated with the claims file, a November 2005 response 
from this facility indicates that the Veteran's records could 
not be released until her account balance was paid.  In a 
November 2005 statement, the Veteran asked that VA proceed 
without these records, adding that her treatment was for pain 
in the upper back and neck, and that she was not sure that 
this pain was related to her current condition, or the 
condition for which she was seeking service connection.  
Based on the foregoing, the Board finds that VA has complied 
with the June 2005 remand directives, to the extent possible, 
as all pertinent, obtainable physical therapy treatment 
records have been associated with the claims file.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).

The Board has also considered the Veteran's assertion, made 
in a December 2006 statement, that her November 2006 VA 
examination contained inaccurate information.  Specifically, 
the Veteran reported that the VA examiner recorded the years 
she was in Germany incorrectly, and omitted pertinent facts 
about her symptoms.  She also asserted that her examination 
should have been conducted by a physician who was 
knowledgeable concerning Tarlov cysts, and that recent 
studies indicate that these cysts can be symptomatic and are 
most likely caused by trauma.

Despite the appellant's assertions, the Board notes that the 
November 2006 VA examiner specifically indicated that the 
Veteran's claims file was available and reviewed in its 
entirety.  As such, the Board finds that the errors regarding 
the years the Veteran was in Germany amount to no more than 
typographical errors (e.g. notations indicating that the 
Veteran was in Germany in 1998 and 1999 instead of 1988 and 
1989), as the examination report correctly notes her 
discharge from active service in November 1990.  Regarding 
her assertion that the examiner omitted pertinent facts about 
her symptoms, the report of the VA examination does include a 
description of the Veteran's symptoms.  

In any event, the matter on appeal turns on the question of 
whether the Veteran has current low back disability that is 
medically elated to service, not the severity of any such 
disability or disabilities.  Regarding the Veteran's 
assertion that her examination should have been conducted by 
a physician knowledgeable regarding Tarlov cysts, and recent 
studies regarding such cysts, the record reviewed by the VA 
examiner included some such studies, and the examiner 
specifically addressed these studies, and the opinion of the 
private neurosurgeon who evaluated the Veteran, in rendering 
his opinion.  Based on the foregoing, the Board finds that 
this examination and opinion is adequate for adjudication 
purposes, and that there is sufficient medical evidence for 
VA to make a decision on the claim of service connection on 
appeal.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical 
evidence and statements made by the Veteran and on her 
behalf, the Board finds that the claim for service connection 
must be denied.

The Veteran essentially alleges that her current low back 
disability results from symptomatic Tarlov cysts and these 
Tarlov cysts are directly related to her reported low back 
injury in service during AIT.  

The service medical records associated with the claims file 
include the report of the Veteran's August 1990 separation 
examination..  On the contemporaneous report of medical 
history, the Veteran indicated that she had recurrent back 
pain during service and that she had injured her back during 
AIT in March/April 1987.  Although this report appears to 
indicate that the Veteran injured her back prior to entry 
into service, she has subsequently asserted that she made an 
error in August 1990 when reporting the date of her initial 
injury and that it actually occurred during AIT in March or 
April 1988.  The examining physician's assistant then noted 
in his summary of the pertinent medical history that the 
Veteran had recurrent back pain, which was treated off and 
on.   However, on examination, the physician's assistant 
found that the Veteran's spine was normal.

Records of private physical therapy in March and April 2000 
reflect findings of, and treatment for, sacroiliac (SI) joint 
dysfunction and postural low back syndrome. Records of 
private treatment by Dr. Haines from October 2002 to 
September 2003 indicate that the Veteran presented with a 
history of bilateral mammary hypertrophy with shoulder, back, 
and breast pain.  The Veteran underwent bilateral reduction 
mammoplasty in July 2003.  Although these records of private 
treatment include complaints of back pain, the Veteran 
clarified in a November 2005 statement that she had been 
treated by a different provider for pain in her upper back 
and neck, which was marginally relieved by reduction 
mammoplasty in July 2003, thus suggesting that the complaints 
of "back pain" in the records of treatment by Dr. Haines 
refer to the upper, rather than the low back.
     
Records of VA treatment from 2002 to 2007 include complaints 
regarding, and treatment for, chronic low back pain and 
Tarlov cyst syndrome.  In October 2003, the Veteran presented 
with a chief complaint of a long history of low back pain, 
injury while in military.  Also, in April 2005, the Veteran 
described chronic lower back pain for at least 20 years, 
after an injury during her military service.  The assessment 
was chronic lower back pain, status post injury during 
military service.  In August 2005, the Veteran presented with 
worsening lower back pain, and a history of low back pain 
status post injury during military service.   The assessment 
was chronic lower back pain. 

During the April 2005 Board hearing, the Veteran testified 
that she had no problems with her back prior to service, but 
that she injured her back during service. She stated that a 
VA physician had told her that her current back problems were 
related to her in-service injury, however, she did not know 
the name of the physician, as she was treated in urgent care.

In a May 2006 letter, a private neurosurgeon, Dr. Henderson, 
indicated that he had seen the Veteran for Tarlov cyst 
syndrome.  Dr. Henderson noted that the Veteran had a 
fourteen year history of progressive sacral and posterior leg 
pain, with associated urinary frequency and urgency, 
incontinence, and occasional bowel incontinence because of 
decreased sensation.  She also reported some constipation, 
dyspareunia, and some periodic numbness and weakness in both 
arms and legs. The physician examined the Veteran and noted 
that review of an MRI revealed sacral Tarlov cysts at the 
S1/2 junction, bilaterally.  The impression was Tarlov cyst 
syndrome. 

Dr. Henderson opined that the Veteran's sacral lower 
extremity and urinary symptoms were almost certainly the 
result of the Tarlov cysts, which were the result of elevated 
intraspinal fluid pressure.  Dr. Henderson discussed surgery 
with the Veteran, and the Veteran indicated that she would 
like to proceed with surgery.  In a later statement received 
in February 2008, however, the Veteran indicated that she was 
not treated by Dr. Henderson, but simply went to him for a 
consultation because she could not find a physician in South 
Carolina who was knowledgeable about her condition.

In a statement received in June 2006, a friend of the Veteran 
indicated that she had met the Veteran after she had 
completed AIT training, and that the Veteran had reported 
injuring her back during training.  She added that the 
Veteran had continued to periodically complain about back 
pain after separation from the Army. In June 2006, the 
Veteran's co-worker also submitted a statement in which she 
reported that, in 1999, while working with the Veteran, she 
noticed that she kept getting up, walking around, and 
stretching.  When she asked the Veteran what was wrong, she 
responded that she had injured her back while in the Army.
The Veteran was afforded a VA examination to evaluate her 
claimed low back disability in November 2006 by Dr. David 
Lamoreaux, a specialist in orthopedic surgery.  As noted 
above, the examiner acknowledged that the claims file was 
available and reviewed in its entirety.  The Veteran reported 
the back injury during AIT, noting that it occurred while she 
was carrying a litter with greater than 100 pounds on it over 
an obstacle course with a group of other service people.  She 
noted that she lost her balance and fell, landing on her 
back.  She received treatment with muscle relaxants and got 
mild relief but still had nagging pain after that.  

Later, while stationed in Germany in 1998 and 1999, her back 
was X-rayed and no acute form of osseous pathology was shown.  
In 1999 she got pregnant and experienced pain radiating up 
and down her legs.  She indicated that was given a profile 
for no sit-ups, which lasted throughout her military career 
and she was also placed on temporary profile numerous times 
for light duty, decreased duty, temporary duty etc.  Her back 
pain remained relatively constant up until the time she was 
discharged.  She noted that after service she went to work 
for Blue Cross/Blue Shield and her pain started to increase 
again, exacerbated by prolonged periods of sitting.  The 
Veteran indicated that she had continued to have back pain up 
until the present and that a fall in 2004 had brought the 
return of radiating pain down her legs.  

The examiner reviewed a September 2005 MRI of the lumbar 
spine, which revealed a diffuse annular bulge at the L5-S1 
level, with no significant neural foraminal or central canal 
stenosis.  Also of note were Tarlov cysts, located at the L1-
L2 junction, bilaterally.  March 2005 radiographs of the 
lumbar spine revealed no significant degenerative changes, no 
significant loss of disk height, and no significant listhesis 
at any level.  Following examination, the diagnosis was 
lumbar strain with intermittent radicular symptoms and sacral 
Tarlov cysts. 

The examiner opined that, it was less likely than not that 
the Veteran's injuries and current symptomatology stemmed 
from her military service.  The examiner acknowledged that 
there was a question as to whether the Tarlov cysts were 
symptomatic, and that there are reports of this in the 
current medical literature. The examiner further noted that 
the Veteran had been followed by a neurosurgeon in 
Georgetown, who believed that the Tarlov cysts could be the 
source of her pain, and was suggesting surgery. The examiner 
opined, however, that Tarlov cysts are not caused by any form 
of trauma, nor are they the result of traumatic injury.  He 
acknowledged that there were scattered reports that a 
traumatic event may trigger the symptomatology of these 
Tarlov cysts, but that this was in very small series, and 
essentially in case reports.

In a March 2008 letter, a patient services representative 
from Georgetown University Hospital indicted that the Veteran 
had been seen by the Neurosurgery Department on May 15, 2006 
by Dr. Fraser Henderson.  She was seen for a consultation due 
to a condition, which had been diagnosed as sacral Tarlov 
cyst syndrome.  The representative noted that the Veteran had 
not yet been treated for this condition but a treatment 
recommendation was a sacral laminectomy and resection of the 
cysts followed by a sacral laminoplasty to restore normal 
bony protection over the sacral nerve roots.  The 
representative commented that it was more likely than not 
that the Veteran's condition was due to the injury she 
sustained in the military. 

A September 2008 VA emergency department note reflects that 
the Veteran came in complaining of pain on her sacrum, which 
did not allow her to sit straight.  She indicated that three 
weeks prior she had fallen down 6 to 7 stairs because her 
legs gave out.  

An October 2008 private MRI  of the lumbar spine revealed 
degenerative disc disease and bulging discs at L5-L5-S1 with 
mild central protrusion at L5-S1 with annular tear and no 
evidence of stenosis.  Facet degenerative changes and 
foraminal encroachment bilaterally at L5-S1 were also noted.  
Additionally, Tarlov cysts were noted at the S2 level.

In December 2008, the Veteran was seen for a neurosurgery 
consultation by a VA physician's assistant.  The Veteran 
reported longstanding history of sacral pain that radiated 
laterally.  The pain was worse since her fall in August 2008.  
She indicated that she had occasional radiating pains down 
the lower extremities, sometime to the plantar surface of the 
left foot.  The pain was worse with prolonged 
sitting/standing.  The Veteran also noted that she had been 
evaluated for Tarlov cyst syndrome in 2005 and offered 
surgery.

Neurological examination revealed normal findings with pain 
predominantly located over the sacrum.  The examiner noted 
that recent MRI findings had shown very mild degenerative 
changes at L4-5 and L5-S1 and sacral Tarlov cysts.  The 
diagnostic assessment was possible Tarlov cyst syndrome.  The 
physician's assistant commented that he did not recommend 
neurological intervention for the Tarlov cysts.  The risks 
certainly did not outweigh the unlikely benefits.  

In an addendum to the report, a VA neurosurgery attending 
physician noted that he reviewed the case history, 
examination and imaging studies with the physician's 
assistant.  The attending physician basically found that the 
Veteran had chronic musculoskeletal back pain with a sacral 
Tarlov cyst.  He then commented that he could not fathom what 
kind of surgery she would have been offered as it was clear 
that the sacral Tarlov cysts were an incidental finding and 
that their surgical removal would not affect her 
musculoskeletal back pain in any way.  The physician also 
commented that the Veteran did not have any neurological 
deficits, her MRI was relatively normal, with just some mild 
and not unexpected degenerative signal of the lower two 
discs.  Consequently, the physician found that neurosurgical 
intervention was not indicated, nor would it be prudent.  

In a November 2009 letter, a private obstetrican/gyencologist 
(OB/GYN) indicated that he had been treating the Veteran on 
and off since 1996 and that she had been complaining of 
chronic back and pelvic pain since he first started treating 
her.  He had performed a myomectomy, cystectomy and lysis of 
pelvic peritoneal adhesions in November 2001.  Postsurgery, 
the pelvic pain was relieved but her back pain persisted.  He 
then recommended breast reduction in 2003, hoping it would 
relieve the back pain.  More recently the physician learned 
that the Veteran suffered from Tarlov Cyst syndrome, a 
condition with which he indicated that he was very familiar, 
as his wife suffered from the same disorder.  

Dr. Bryan noted that an ultrasound done in his office showed 
a small cyst on her left ovary and two small fibroids in her 
uterus but that neither of these problems would account for 
the pain she experienced in her lower back or the 
radiculopathy.  After reviewing all the MRI reports the 
Veteran had and her complete claims file, Dr. Bryan indicated 
that he concurred with Dr. Henderson's findings; the etiology 
of the Veteran's current back condition was the back injury 
she sustained while engaged in military training.    

The foregoing evidence reflects that the Veteran has current 
low back disability.  Also, although the Veteran was not 
found to have any actual disability of the spine on 
separation examination and there is no other obejective 
medical evidence of record indicating that a low back 
disability was present at that time, the notations on the 
Veteran's report of medical history tend to indicate that she 
did experience recurrent back pain during service and that 
she may have suffered some level of low back injury during 
AIT.  However, the record contains conflicting medical 
opinion evidence on the question of whether the current back 
disability is medically related to the Veteran's military 
service, to include a low back injury therein.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board finds that Dr. Lamoreaux's November 
2006 VA opinion is more persuasive than the March 2008 
opinion, apparently attributable to the private neurosurgeon, 
Dr. Henderson, and the November 2009 opinion from Dr. Bryan, 
the private OB/GYN.  As noted above, after reviewing the 
claims file and examining the Veteran, Dr. Lamoreaux 
concluded that it was less likely than not that the Veteran's 
low back disability resulted from military service.  The 
physician provided a specific rationale for this opinion, 
noting that Tarlov cysts had are not known to be caused by 
any form of trauma, or to result from a traumatic injury.  In 
making this finding, the physician noted that there were 
scattered reports in the relevant literature indicating that 
a traumatic event may trigger symptomatic Tarlov cysts.  
However, because this documentation was essentially limited 
to anecdotal case reports, which were very small in number, 
they did not provide a sufficient medical basis for him to 
conclude that Tarlov cysts could result from trauma, to 
include the Veteran's reported back injury in service.

In contrast to the opinion of Dr. Lamoreaux, the opinion 
attributed to Dr. Henderson, which is presented in the March 
2008 letter from the Georgetown Hospital patient service 
representative, is not supported by any specific rationale.  
Instead the letter simply indicates that Dr. Henderson had 
indeed diagnosed the Veteran with Tarlov cyst syndrome and 
that he had suggested surgery to treat this condition.  While 
this finding indicates that the Veteran's Tarlov cysts were 
found to be symptomatic, it does not explain how the cysts 
might be related to any trauma to the low back during 
service, nor does it even tend to indicate that symptomatic 
Tarlov cysts could result from trauma.  Thus, it provides no 
specific support for the opinion presented in the letter, 
that the Veteran's current low back condition is more likely 
than not related to injury in service.  Accordingly, the 
opinion amounts to little more than a conclusory statement to 
which little probative value may be attached.

The Board notes that the November 2009 opinion of Dr. Bryan 
is more detailed and better supported than the conclusory 
opinion attributed to Dr. Henderson.  Dr. Bryan noted that he 
had reviewed the claims file and had treated the Veteran on 
and off since 1996.  He also noted that he had concluded that 
the Veteran's low back condition was caused by the back 
injury she sustained in service after ruling out other 
apparent causes, such as uterine fibroids, pelvic peritoneal 
adhesions, a left ovarian cyst and stress to the back caused 
by the weight of the Veteran's breasts.  

While this information does explain why the Veteran's back 
disability may not be attributable to these specific, non-
service related causes, it does not affirmatively explain why 
the back disability would likely be related to the injury in 
service.  In this regard, Dr. Bryan did allude to background 
knowledge of Tarlov cysts based on the experience of his 
wife.  However, he did not affirmatively indicate that this 
or any other knowledge, led him to conclude that symptomatic 
Tarlov cysts can generally result from trauma, or that more 
specifically, the Veteran's allegedly symptomatic Tarlov 
cysts resulted from traumatic injury in service.  
Consequently, the Board finds that the opinion of Dr. 
Lamoreaux is entitled to significantly more evidentiary 
weight than the opinion of Dr. Bryan, as the VA physician 
specifically addressed the likelihood that the Veteran's 
allegedly symptomatic Tarlov cysts are related to injury in 
service and supported his conclusion by referencing the 
pertinent medical literature.  

In support of her position, the Veteran has submitted 
numerous medical articles and case studies regarding Tarlov 
cysts, which do indicate that trauma may be a potential cause 
of these cysts (although these articles and studies also 
reflect other potential causes). These articles and studies, 
however, are insufficient to establish a nexus between the 
Veteran's current low back disability and service, because 
they refer to Tarlov cysts generally, or, the case of other 
individuals, rather than to this  Veteran's specific 
disability and circumstances.  Also, as alluded to above, Dr. 
Lamoreaux specifically considered such findings prior to 
providing his negative opinion concerning the potential 
relationship between the Veteran's Tarlov cysts and the 
Veteran's service.  Additionally, neither Dr. Bryan nor Dr. 
Henderson referenced any medical literature to support their 
opinions pertaining to the etiology of the Tarlov cysts. 

The Board has also considered whether there is any evidence 
to support a relationship between service and current low 
back disability, which is not based on the theory that the 
reported low back injury in service resulted in symptomatic 
Tarlov cysts.  In this regard, none of the medical opinions 
of record provide any indication that such a relationship 
exists.  Accordingly, there is no basis in the record for 
finding such a nexus.  

In light of the above, the Board finds that that weight of 
the competent, persuasive evidence supports a finding that 
the Veteran's current low back disability is not medically 
related to her military service.  

In addition to the medical evidence, the Board has considered 
the appellant's and her representative's assertions; however, 
none of this evidence provides a basis for allowance of the 
claim.

The Board acknowledges that the Veteran has asserted 
continuity of low back symptomatology since service and that 
she is competent to assert such continuity.     See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  However, any such assertions must 
be weighed against the medical evidence.  Cf.  Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In the instant 
case, Dr. Lamoreaux specifically considered the Veteran's 
reported medical history during the November 2006 examination 
and also reviewed the claims file, but did not find a 
relationship between the Veteran's current low back 
disability and her reported injury in service.  Also, 
although Dr. Bryan also noted that he reviewed the claims 
file, he did not make any mention of the Veteran's reported 
continuity of symptomatology when reporting his findings 
concerning the etiology of the Veteran's current low back 
disability.  Consequently, the Board finds that the Veteran's 
assertions as to continuity of symptoms are outweighed by the 
most probative medical opinion evidence on the question of 
medical nexus between the current disability and service, the 
opinion of Dr. Lamoreaux.  

Further, as for any direct assertions by the Veteran and/or 
her representative concerning a relationship between low back 
disability and service, the Board notes that the matter of 
the etiology of the Veteran's low back disability is within 
the province of trained professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate training and expertise, neither is 
competent to render a probative (i.e., persuasive) opinion 
the medical matter upon which this claim turns.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions of medical 
nexus have no probative value.  

For all the foregoing reasons, the claim for service 
connection for low back disability must be denied.  In 
reaching the conclusion to deny the claim, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  
   






ORDER

Service connection for low back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


